     .l
 Case 3:18-cv-02409-BEN-DEB Document 96 Filed 01/25/21 PageID.2810 Page 1 of 4



 1
2
 3
4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11        INDECT USA CORP.,                               Case No.: 3:18-cv-02409-BEN-DEB
12                           Plaintiff,
                                                          ORDER DENYING MOTION TO
13                            v.                          DISMISS COUNTERCLAIMS
14        PARKASSIST,LLC,
                                                          [ECF No. 69]
15                           Defendant.
16              This matter comes before the Court on Plaintiffindect USA Corp.'s ("Indect")
17        Motion to Dismiss two of the counterclaims filed by Defendant Park Assist, LLC ("Park
18        Assist"). ECF No. 69. Indect seeks dismissal of Park Assist's second and third
19        counterclaims, which request declaratory judgment of direct infringement and induced
20        infringement, respectively. For the following reasons, the Motion is DENIED.
21        I.    BACKGROUND
22              Indect and Park Assist are direct competitors that develop and sell technologies for
23        camera-based parking guidance systems. These systems manage the occupancy of
24        parking spaces within a parking lot or parking garage by detecting a space's occupancy
25        status with cameras and sensors. Park Assist owns United States Patent Number
26        9,594,956 ("the '956 Patent"), which is the subject of this lawsuit.
27              Park Assist is also involved in a related lawsuit pending before this Court. See
28        Park Assist, LLC v. San Diego Cty. Reg 'l Airport Auth., et al., Case No. 18-cv-2409-

                                                                                  3: 18-cv-02409-BEN-DEB
 Case 3:18-cv-02409-BEN-DEB Document 96 Filed 01/25/21 PageID.2811 Page 2 of 4



 1 BEN-DEB. In that case, Park Assist sued the San Diego County Regional Airport
 2   Authority ("SDCRAA") for infringing the '956 Patent by using Indect's UPSOLUT
 3   parking guidance system at the Terminal 2 parking garage of the San Diego International
 4   Airport. Park Assist alleges UPSOLUT practices each and every element of at least
 5   claim 1 of the '956 Patent.
 6         Shortly after Park Assist filed suit against the SDCRAA, Indect sued Park Assist
 7   seeking, inter alia, a declaratory judgment that UPSOLUT does not infringe the '956
 8   Patent. ECF No. 58. Park Assist counterclaimed for (1) induced infringement of the
 9   '956 Patent, (2) declaratory judgment of direct infringement of the '956 Patent, and (3)
10   declaratory judgment of induced infringement of the '956 Patent. ECF No. 68.
11         Thereafter, Indect filed this Motion to Dismiss both of Park Assist's declaratory
12 judgment counterclaims (the "Motion"). ECF No. 69. Indect does not challenge Park
13   Assist's first counterclaim. The Motion is fully briefed and was submitted on the papers
14   without oral argument pursuant to Civil Local Rule 7.l(d}(l} and Rule 78(b) of the
15   Federal Rules of Civil Procedure. ECF No. 78.
16   II.   LEGAL STANDARD
17         A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal
18   theory or absence of sufficient alleged facts under a cognizable legal theory. Johnson v.
19   Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th Cir. 2008); Navarro v. Block, 250
20   F.3d 729, 732 (9th Cir. 2001). When considering a Rule 12(b)(6) motion, the Court
21   "accept[s] as true facts alleged and draw[ s] inferences from them in the light most
22   favorable to the [claimant]." Stacy v. Rederite Otto Danielsen, 609 F.3d 1033, 1035 (9th
23   Cir. 2010). A claimant must not merely allege conceivably unlawful conduct but must
24   allege "enough facts to state a claim to relief that is plausible on its face." Bell At!. Corp.
25   v. Twombly, 550 U.S. 544, 570 (2007). "A claim is facially plausible 'when the
26   [claimant] pleads factual content that allows the court to draw the reasonable inference
27   that the defendant is liable for the misconduct alleged."' Zixiang Liv. Kerry, 710 F.3d
28   995, 999 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
                                                    2

                                                                                 3: l 8-cv-02409-BEN-DEB
 Case 3:18-cv-02409-BEN-DEB Document 96 Filed 01/25/21 PageID.2812 Page 3 of 4



 1 "Threadbare recitals of the elements of a cause of action, supported by mere conclusory
 2   statements, do not suffice." Iqbal, 556 U.S. at 678.
 3   III.   ANALYSIS
 4          Based on the procedural history of this case, Indect filed this Motion to Dismiss
 5   before the Parties had the benefit of the Court's Claims Construction Order regarding the
 6   '956 Patent. See ECF No. 80. That Order makes disposition of this Motion
 7   straightforward.
 8          A.    Counterclaim for Declaratory Judgment of Direct Infringement
 9          Indect first argues Park Assist is seeking relief for future, speculative harm, and
10   therefore is asking the Court to issue an impermissible advisory opinion. Mot., ECF No.
11   69, 4. Indect also argues Park Assist has failed to allege sufficient facts to support the
12   direct infringement counterclaim. Id. at 6. Specifically, Indect argues that it cannot
13   directly infringe the '956 Patent because Indect does not manage a parking garage, and
14   Park Assist cannot speculate Indect will manage a parking garage sometime in the future.
15   Reply, ECF No. 77, 2. Based on the Court's Claims Construction Order construing
16   certain terms and phrases in the '956 Patent, these arguments lack merit.
17          The Declaratory Judgment Act provides that "in a case of actual controversy," a
18   federal court "may declare the rights and other legal relations of any interested party
19   seeking such declaration, whether or not further relief could be sought." 28 U.S.C. §
20   2201 (a). In patent cases, declaratory judgment of infringement is available when the
21   defendant engages in acts "directed toward making, selling, or using subject to an
22   infringement charge under 35 U.S.C. § 271(a) ... or[] making meaningful preparation
23   for such activity," that "indicate a refusal to change the course of its actions in the face of
24   acts by the patentee sufficient to create a reasonable apprehension that a suit will be
25   forthcoming." Langv. Pac. Marine & Supply Co., 895 F.2d 761, 764 (Fed. Cir. 1990).
26   This standard allows for declaratory judgment in cases that, at first glance, may appear to
27   seek an advisory opinion based on hypothetical, future conduct.
28          Here, however, Park Assist's claim clearly meets the standard of "a case of actual
                                                    3
                                                                                3: 18-cv-02409-BEN-DEB
 Case 3:18-cv-02409-BEN-DEB Document 96 Filed 01/25/21 PageID.2813 Page 4 of 4



 1   controversy." 28 U.S.C. § 2201(a). Indect's argument assumes the '956 Patent requires
2    a human operator in certain steps of the patented method. Indect asserts it merely sells
 3 the UPSOLUT parking guidance system and does not itself manage parking garages
4    staffed by human operators, which means it cannot infringe at least some of the steps in
 5   the '956 Patent. Reply, ECF No. 77, 8. However, the Court's Claims Construction Order
 6   reached the opposite conclusion on the relevant parts of the '956 Patent: the method
 7 taught by the '956 Patent does not necessarily require a human operator. It follows that
 8 Indect's UPSOLUT parking guidance system could infringe the '956 Patent without Park
 9 Assist having to prove Indect operates parking garages, and Park Assist has plausibly
10   pied that here. See Twombly, 550 U.S. at 570. When discovery is complete, the Court
11   may conclude on a motion for summary judgment that the UPSOLUT system does not
12   infringe the '956 Patent, but at this point, Park Assist has met its pleading burden.
13   Indect's Motion to Dismiss this counterclaim is, therefore, denied.
14         B.     Counterclaim for Declaratory Judgement of Induced Infringement
15         Indect argues Park Assist's counterclaim seeking declaratory judgment for induced
16   infringement of the '956 Patent "suffers from the same infirmities" as the counterclaim
17   discussed above: "hypothetical future conduct or Indect's allegations ofnon-
18   infringement" are the only bases for the allegation. Mot., ECF No. 69, 6. For the reasons
19   addressed in the previous counterclaim, the Claims Construction Order put this argument
20   to rest at this phase of the litigation. Park Assist's counterclaim plausibly alleges induced
21   infringement, and therefore, Indect's Motion to Dismiss this counterclaim is denied.
22   IV.   CONCLUSION
23         Based on the foregoing, Indect's Motion to Dismiss Park Assist's counterclaims
24   seeking declaratory judgment of direct and induced · fringement is DENIED.
25
           IT IS SO J)KDERED.
26   Date: January,6_, 2021
27                                                                              z
28
                                                   4
                                                                               3:18-cv-02409-BEN-DEB
